Title: From Thomas Jefferson to Lafayette, 31 May 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Sir
          Charlottesville May 31st. 1781
        
        I had the honor last night of receiving your favor of the 28th. from Goldmine Creek and this morning that of the 29th. I shall be very happy indeed if against such a Superiority of Cavalry you shall be able to keep out of the way of the enemy till you are fully reinforced. I imagine Genl. Weedons observation as to his want of power to call forth the militia respects the Counties round about Fredericksburg, but all those on the South Side of Rappahannock have been called on by the Executive, and as to those on the North side they may be called out under our Invasion Law which directs that the Commanding Officer of the militia of any County hearing of the approach of an enemy shall call on so many circumjacent Counties as he shall think necessary, which Counties by their Officers are obliged to obey his call. I have the pleasure to inform you that Mr. Ross’s Agent in Philadelphia on the 9th. instant forwarded 275 Stand of Arms and a ton of Powder to Fredericksburg; on the 11th he forwarded another stand of Arms; on the 18th. he forwarded 600 stand of Arms, and by this time expected the remainder of the 2000 engaged from Congress, by the board of War. I must pray you to take such measures through Genl. Weedon or otherwise as may secure these Stores from falling in with the enemy and moving them to where they may be useful to you. Your knowledge of the movements of the enemy will enable you to do this with safety whereas at the distance I am from them my orders however proper when given might by a change of their route lead the Arms into their way. Besides the preceeding Arms Genl. Washington has sent on 1000 Stand and the board of war were sending on 2000 more from Springfield. As to the eleven Hundred and odd stand which lately came on from Rhode Island the property of this State, I desired Colo. Davies after delivering to Baron Steuben as many as he has new Recruits, to return the rest for the militia of your Camp. Will you be so good as to advise him by what route you will have them sent to your Camp or to what other place? Two hundred of them being yet in your neighbourhood I have ordered them for present Safety to Rockfish Gap from which place they shall be moved according to any order you shall give.
        
        With respect both to those Arms and the new Levies, I am desired to communicate to you the inclosed Resolution of General Assembly. The representation there directed of the present State, quantity and condition of the public Arms would be unnecessary to you who know already more of them than I do, nor can any body be more sensible than yourself of the reasons which would urge the detention of the New Levies till other effectual force can be assembled. I shall therefore in Compliance with the resolution only add my desire that you will be pleased to retain all those Arms within the State for its particular defence.
        Two Days before the receipt of your letter of the 28th I had dispatched one to you inclosing eight Impress Warrants to provide horses from the Counties contiguous to the line of the enemys March. The Assembly used this undefined Expression in order to give you a latitude of impress, knowing that a precise circumscription might defeat their Intention altogether. This therefore anticipated your desire expressed in that Letter of extending your powers to 50 miles round. It also takes in your second request in the letter of the 29th to authorize Colo. White to impress on the South side of James River. The Counties through which the Enemy marched or bordered on them are within the extent of the impress warrants sent you, one of which therefore being given to Colo. White will authorize him to impress in Amelia, Powhatan, Chesterfield, Dinwiddie, Prince Edward, Brunswic and the other Counties there abounding with good horses. I will immediately direct the County Lieutenants to collect all Accoutrements for horse belonging to the Public in their Counties and to send them to such place as Colo. White shall appoint and in the mean time to your Camp.
        The prisoners of war in this State are most of them in the hands of Colo. Holmes continental Commissary of prisoners at Winchester. There are a few at Staunton. Your orders to either place will be effectual. I have the honor to be &c.,
        
          Thomas Jefferson
        
      